 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

DATE FILED: 7-©- QoAl

 

 

 

 

 

SAM PARTY, ET AL.,

 

 

Plaintiffs, we
20-cv-323 (JGK)
- against — .
KOSINSKI, ET AL.,
Defendants. ORDER
HURLEY, ET AL.,
Plaintiffs,
20-cav-4148 (JGK)
- against -
KOSINSKI, ET AL.,
Defendants.

 

LIBERTARIAN PARTY, ET AL.,
PLAINTIFFS,
20-cv-5820 (JGR)
- AGAINST -
NEW YORK BOARD OF ELECTIONS, ET AL.,

DEFENDANTS .

 

JOHN G. KOELTL, District Judge:

As discussed at the teleconference held on July 6, 2021,
the plaintiffs in the SAM Party action and Libertarian Party
action should file any opposition to the defendants’ summary
judgment motion by July 30, 2021. The defendants may reply by

August 27, 2021.

 
The Working Families Parties action will remain stayed
until August 10, 2021.

SO ORDERED.

Dated: New York, New York lo i. —_
July 6, 2021 Ver ht LEP |

 

(* John G. Koeltl
United States District Judge

 
